ORDER OF DISMISSAL
The above captioned matter having been considered for appeal by Nelson J. McCabe, Acting Chief Justice of the Navajo Nation, pursuant to Title 7 Section 801 of the Navajo Tribal Code,
IT IS ORDERED that the above captioned matter is HEREBY DISMISSED on the grounds that the issue raised herein is moot. In Johnson v. Johnson, 3 Nav.R. 5 (1980), the Court of Appeals of the Navajo Nation held that land use permits, a grazing permit and other property comprising a family homestead, which were claimed to be the separate property of one party to the divorce action, were neither separate property nor community property, but belonged to the entire family according to Navajo tradition when given as a gift to one spouse during the existence of the marriage. The Court of Appeals upheld the District Court in awarding what is defined as separate property in Title 9 Section 202 of the Navajo Tribal Code to the other spouse on the condition that the property be held in trust and to the benefit of the children of the parties. The divorce decree of the District Court from which this appeal was taken divided grazing permit No. 17-35-75 between the parties to this action, one-half to appellant as his separate property and one-half to appellee to be held in trust for the children of the parties. The issue raised in this appeal is precisely the same as that raised in Johnson v. Johnson, supra.